TYSON, Judge.
Derick Lee Peterson appeals from the denial by the Circuit Court of Jefferson County of his Rule 20 petition A.R.Cr.P., Temp., which petition was denied by the circuit court without conducting an eviden-tiary hearing.
The appellant asserts as error the fact that his claim of ineffective assistance of counsel under the Rule 20 petition was denied without his having an opportunity to set forth his evidence at an evidentiary hearing.
On appeal the State of Alabama agrees with this position and urges this court to remand this cause for a hearing, citing this court’s opinion in Carroll v. State, 462 So.2d 789 (Ala.Crim.App.1984). Specifically, the State points out that the claims of ineffective assistance which the appellant asserts were not addressed by the trial court in its order denying the Rule 20 petition here at issue.
On motion of the State, this cause is therefore remanded to the circuit court for an evidentiary hearing on the issue of ineffective assistance of counsel.
The circuit court shall appoint counsel to represent this appellant and conduct a full evidentiary hearing on the merits of the several grounds relating to his allegation of ineffective assistance.
Due return shall be prepared by the circuit court which shall include the transcript of the evidence at the hearing and the trial court’s specific findings in a written order following such hearing. Such return shall be filed expeditiously in this court following such hearing.
REMANDED WITH DIRECTIONS.
All the Judges concur.